Citation Nr: 0609772	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for a dental bridge 
connection.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (Court) opinion on December 13, 2005, which 
vacated a June 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
March 1999 rating decision by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its December 2005 order the Court incorporated the 
instructions of a joint motion for remand which provided, in 
essence, that VA had failed to meet its duty to assist by 
securing additional medical opinions and advising the veteran 
during a hearing of what evidence he should submit to 
substantiate his claims.  VA's duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  

In February 2006, the Board received additional evidence 
pertinent to the issues on appeal and the veteran's service 
representative expressly declined waiver agency of original 
jurisdiction consideration of this evidence.  Therefore, the 
case must be remanded for additional development.  38 C.F.R. 
§ 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.

2.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present ankle or knee disorders (to 
include degenerative joint disease), 
gouty arthritis, or dental bridge 
connection disability as a result of 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
each physician's report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the report of each examination.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

